DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: object identifying unit operable to … in claim 1, rendering unit operable to … in claim 1, 2, 5-9 and image output unit operable to … in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 14, claims , 13 and 14 recite wherein the rendering parameter specifies a respective minimum level of detail with which the object is to be rendered.  There is insufficient antecedent basis for this limitation in the claim.  For the examination purpose, the Examiner interprets the “parameter” is intended to be the “one or more parameters” recited in line 4 of claim 1 and 13 and line 5 of claim 14.
Claims 2-12 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 2018/0286105 A1).
Regarding Claim 1, Surti discloses an image rendering system (Fig.16) for generating one or more images of a virtual environment ([0276]: Data processing system 1600 can also include, couple with, or be integrated within a wearable device, such as a smart watch wearable device, smart eyewear device, augmented reality device, or virtual reality device), the system comprising: 
an object identifying unit operable to identify one or more objects in the virtual environment ([0158]: Some embodiments of a machine vision system, for example, may analyze and/or perform feature/object recognition on images captured by a camera. For example, machine vision and/or image processing may identify and/or recognize objects in a scene (e.g. that an edge belongs to a front of a chair)), 
a rendering unit operable to render an image comprising one or more of the identified objects ([0141]: the motion biased foveated renderer 607 may also be configured to overdraw a render target based on the motion information (e.g. as described in more detail below)) in accordance with a corresponding rendering parameter ([0178]: Turning now to FIG. 7A, an embodiment of a graphics apparatus 700 may include a focus engine 721 to provide focus information, and a foveated renderer 722 communicatively coupled to the focus engine 721 to adjust one or more render parameters based on the focus information, where the one or more render parameters includes at least one of a shadow map parameter and a depth value parameter).
Surti does not directly or explicitly recite an object identifying unit operable to identify one or more rendering parameters associated with each object and wherein the rendering parameter specifies a respective minimum level of detail with which the object is to be rendered.
However Surti teaches the foveated renderer 722 may be configured to provide a lower render quality for a first depth value region outside the focus area as compared to a render quality for a second depth value region inside the focus area (e.g. lower resolution, lower level of detail, etc.) ([0178]).  Surti discloses an embodiment of a set of regions 750 may be applied to an image area 752 based on a focus area. For example, if the focus area is roughly centered (e.g. if that is where the user is looking), the regions 750 may also be roughly centered when applied to the image area (e.g. see FIG. 7I). If the focus area moves (e.g. based on gaze information, motion information, content, etc.), the regions 750 may likewise move based on the new focus area (e.g. see FIG. 7J). For example, the innermost region may be rendered with high resolution shadow maps (e.g. 0% degraded) while the outermost region may be rendered with low resolution shadow maps (e.g. 50% degraded) ([0188]).  Therefore Surti teaches or suggests rendering an object based on whether the object is within the focus area.  If an object is within the focus are, the object is rendered with a resolution higher than a specific value.  Therefore Surti indirectly teaches or suggests an object identifying unit operable to identify one or more rendering parameters associated with each object (the motion information of the object determines the rendering parameters); a rendering unit operable to render an image comprising one or more of the identified objects in accordance with the corresponding rendering parameter; and wherein the rendering parameter specifies a respective minimum level of detail with which the object is to be rendered (whether the object is within a focus area determines whether the object is to be rendered at a high resolution or low resolution.  The rendering resolution is the rendering parameters.  A skilled person would have known that a high resolution means a resolution is above a minimum level of detail).

Regarding Claim 2, Surti discloses wherein the rendering unit is operable to render objects with a level of detail that is dependent upon the location of each object within the image (see [0178] and [0188] cited above).

Regarding Claim 3, Surti discloses wherein the location of each object in the image is calculated with reference to a determined point of user focus ([0178] and [0188]).

Regarding Claim 4, Surti discloses wherein the image comprises a first area in which rendering with a first level of detail is to be performed and one or more additional areas in which rendering with a respective level of detail lower than the first level of detail is to be performed ([0188] and Fig.7I-J).

    PNG
    media_image1.png
    219
    532
    media_image1.png
    Greyscale


Regarding Claim 7, Surti discloses The amount of processing required to produce the image for the HMD may be reduced because of the foveated rendering approach ([0222]).  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to add the limitation of wherein the rendering unit is operable to vary the level of detail with which one or more objects are to be rendered in dependence upon an available render budget in order to provide a best quality of image result based on the available image processing capability.

Regarding Claim 8, Surti teaches a skilled person before the effective filing date of the claimed invention had known that texture processing is one of GPU pipeline stages (Fig.5 and [0137]: the fragment/pixel processing unit 524 may be programmed to perform operations included but not limited to texture mapping, shading, blending, texture correction and perspective correction to produce shaded fragments or pixels that are output to a raster operations unit 526).  Therefore Surti further teaches or suggests wherein the rendering unit is operable to select a mesh and/or texture representing an object in dependence upon the corresponding rendering parameter.

Regarding Claim 9, Surti teaches the granularity depends on sampling rate ([0265]: the fragment shader programs may shade fragments at any other granularity, depending on the circumstances (e.g., sampling rate)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Surti and to add the limitation of wherein the rendering unit is operable to select a sampling rate for one or more areas of the image to be rendered in dependence upon one or more rendering parameters identified for the respective areas in order to implement foveated rendering.

Regarding Claim 9, Surti discloses a motion biased foveated render ([0001]) and the motion biased foveated renderer 607 may also be configured to overdraw a render target based on the motion information (e.g. as described in more detail below). In some embodiments, the motion biased foveated renderer 607 may also be configured to identify a future focus area based on the focus information and the motion information (e.g. as described in more detail below). The motion biased foveated renderer 607 may also be configured to rotate an area of focus based on the motion information (e.g. as described in more detail below) ([0141]). Therefore Surti indirectly teaches or suggests wherein the rendering parameter is dependent upon context and/or an elapsed time within the virtual environment since a motion information is related to context and/or an elapsed time within the virtual environment.

Regarding Claim 11, Surti discloses comprising an image output unit operable to output rendered images to one or more display devices (Fig.1: Display Device(s) 110A).

Regarding Claim 12, Surti discloses wherein one or more of the display devices is a head-mountable display device ([0151]: the focus information may be static and/or based on assumptions (e.g. user assumed to be looking at the center of screen with fixed eye position, DOF, etc.), if there is limited sensed information or processing capability of the graphics system (e.g. an attached head mounted display (HMD) or host cannot provide or make use of the information)).

Regarding Claim 13, Claim 13 is in similar scope to Claim 1 except in the format of “method”.  Therefore the rejection to Claim 1 is also applied to Claim 13.

Regarding Claim 14, Claim 14 is in similar scope to Claim 1 except in the format of “non-transitory machine-readable storage medium”.  Therefore the rejection to Claim 1 is also applied to Claim 14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 2018/0286105 A1) as applied to Claim 4 above, and further in view of Lawson et al. (US 2017/0018121 A1).
Regarding Claim 5, Surti fails to disclose wherein the rendering unit is operable, if the respective minimum level of detail associated with an object is higher than the level of detail associated with the area in which the object is present, to render the object at the higher level of detail.
However Lawson a skilled person before the effective filing date of the claimed invention had known an embodiment that identifies selected objects as high resolution objects, and that renders these high resolution objects to individual pixels even in low resolution display regions ([0065]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lawson into that of Surti and to include the limitation of wherein the rendering unit is operable, if the respective minimum level of detail associated with an object is higher than the level of detail associated with the area in which the object is present, to render the object at the higher level of detail in order to keep viewer aware of the object he/she is interested in as suggested by Lawson ([0132]: One or more embodiments may classify any number of objects in a 3D model at any level of resolution. One or more embodiments may designate more than two levels of resolution for objects in a 3D model. High resolution objects may for example represent particular objects of interest that a user may focus on; hence it may be desirable to always render these objects at a high resolution, even in low resolution display regions).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 2018/0286105 A1) as applied to Claim 1 above, and further in view of Shuster et al. (US 2012/0188233 A1).
Regarding Claim 6, Surti fails to explicitly recite wherein the rendering unit is operable to omit an object from the rendered image if the determined level of detail for rendering is equal to or below a threshold amount.
However Shuster discloses before the effective filing date of the claimed invention omitting an object in a virtual environment had been known to a POSITA ([0069]: In an alternative, the algorithm may operate to omit the one or more identifiers and related data for one or more lowest-priority objects from being placed in the virtual environment output to be provided to the client device).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Shuster into that of Surti and to add the limitation of wherein the rendering unit is operable to omit an object from the rendered image if the determined level of detail for rendering is equal to or below a threshold amount in order to reduce processing time and requirement as suggested by Shuster ([0069]: for achieving the target frame rate at the client device, in response to determining that the maximum frame rate is less than the target frame rate). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613